Proceeding pursuant to CPLR article 78(1) to review a determination of the respondent County Judge which denied petitioner’s application for a pistol license and (2) to compel the said respondent to issue a pistol license. Determination confirmed and petition dismissed on the merits, without costs or disbursements. It was properly within the discretion of the respondent County Judge to determine that the amount of money to be carried by petitioner does not warrant the possession of a pistol for protection. The denial of the application for a pistol license was neither arbitrary nor capricious. Gulotta, P. J., Martuscello, Latham, Cohalan and Shapiro, JJ., concur.